Name: Council Regulation (EEC) No 4051/89 of 19 December 1989 allocating , for 1990 catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 89 Official Journal of the European Communities No L 389 / 53 COUNCIL REGULATION (EEC) No 4051 / 89 of 19 December 1989 allocating, for 1990, catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Whereas to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/ 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 3 ), as amended by Regulation (EEC) No 3483 / 88 ( «)-, Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 , establishing a Community system for the conservation and management of fishery resources ( J ), as amended by the Act of Accession of Spain and Portugal (2 ), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission, Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1990 , which provides , inter alia , for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone ; Article 1 From 1 January to 31 December 1990, vessels flying the /lag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden . Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen; Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Brussels , 19 December 1989 . For the Council The President J. MELLICK H OJ No L 24 , 27 . 1 . 1983 , p . 1 . (2) OJ No L 302 , 15 . 11 . 1985 , p. 1 . (3 ) OJ No L 207 , 29 . 7, 1987 , p. 1 . (4 ) OJ No L 306 , 11 . 11 . 1988 , p. 2. No L 389 /54 Official Journal of the European Communities 30 . 12 . 89 ANNEX Allocation of Community catch quotas in Swedish waters for 1990 (tonnes) Species ICES-division Community catch quotas Quotas allocated to Member States Cod III d 7 500 (!) (2) Denmark Germany 5 485 (4 ) 2 015 (s ) Herring III d 1 500 Denmark Germany 855 645 Salmon III d 190 (3 ) Denmark Germany 170 ( «) 20(7) ( ] ) An additional 60 tonnes (Denmark: 45 tonnes; Germany: 15 tonnes) may be taken either as flatfish by-catch in the cod fishery or as cod. (2 ) Of which 5 000 tonnes in the area defined by: ( 3 ) Of which 150 tonnes in the area defined by: (4) Of which 3 655 tonnes in the area defined by: ( s ) Of which 1 345 tonnes in the area defined by: (6 ) Of which 135 tonnes in the area defined by: (7) Of which 15 tonnes in the area defined by:  straight lines connecting the following coordinates: 58 ° 46,836' N 58 ° 47,680' N 58 ° 42,000' N 58 ° 17,000' N 58 ° 01 ,305 ' N 20 ° 28,672' E 20 ° 25,264' E 20 ° 16,985' E 19 ° 55,263' E 19 ° 44,307' E From the last-mentioned coordinate the delimination line follows the borderline of Swedish territorial waters to the following coordinate: 57 ° 14,210' N 19 ° 10,852' E straight lines starting from the last-mentioned coordinate through the following coordinates: 56 ° 50,000' N 56 ° 30,000' N 56 ° 03,896' N 55 ° 58,863 ' N 55 ° 53,788 ' N 55 ° 53,482' N 55 ° 57,300' N 55 ° 58,863 ' N 56 ° 02,433 ' N 56 ° 15,000' N 56 ° 27,000' N 56 ° 35,000' N 56 ° 45,000' N 56 ° 58,000' N 56 ° 14,192' N 57 ° 26 ,717' N 57 ° 33,800' N 57 ° 44,000' N 57 ° 54,691 'N 58 ° 12,000' N 58 ° 29,000' N 58 ° 46,836' N 19 ° 01,055 ' E 18 ° 52,269' E 18 ° 45,403 ' E 18 ° 53,977' E 18 ° 5.5,232' E 18 ° 56,777' E 19 ° 04,049' E 19 ° 04,876' E 19 ° 05,669' E 19 ° 13,565 * E 19 ° 21 ,070' E 19 ° 25,070' E 19 ° 31,720' E 19 ° 40,270' E 19 ° 53,565' E 20 ° 02,160' E 20 ° 03,965' E 20 ° 14,139' E 20 ° 24,920' E 20 ° 22,502' E 20 ° 26,590' E 20 ° 28,672' E